[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                                                    U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                     __________________________________
                                                      DECEMBER 14, 2006
                                                       THOMAS K. KAHN
                                No. 06-13195
                                                            CLERK
                            Non-Argument Calendar
                     __________________________________

                      D. C. Docket No. 03-02764-CV-LSC-W


EVELYN PIERCE,
as administratrix for the estate of
Danny Cassady, deceased,
                                                    Plaintiff-Appellant,

v.

NAPHCARE, a corporation organized and
existing in the State of Alabama,
IFEDIBA, Dr., an individual,
GEORGE A. LYRENE, M.D., an individual,
HUYNH, Dr., an individual,
E. RUSSELL, an individual,
E. SMITH, an individual,
R. NICHOLS, R.N., an individual,
BELINDA HOGUE, R.N., an individual,
                                                    Defendants-Appellees,

FAULCON, Dr., an individual, et al.,
                                                    Defendants.
                     _________________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                    __________________________________

                                (December 14, 2006)

Before TJOFLAT, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

      Appellant’s decedent, Danny Cassady, died on October 7, 2001, while an

inmate in the custody of the Alabama Department of Corrections at the Bibb

County Correctional Facility. In her amended complaint in this case, she sought

money damages from Naphcare, Inc., which provided medical care for inmates at

the facility, ten physicians, and thirty-eight other individuals, including the

facility’s Director of Nursing, Robert Nichols, several nurses and correctional

officers and the facility’s warden. The amended complaint contains four counts;

Counts II, III, IV, V, VI, and VII each incorporate by reference the allegations of

all preceding counts. For our purposes, the case presents two bases for liability:

(1) the defendants failed to exercise the care, skill, and diligence as other similar

health care providers would have afforded Cassady under the circumstances, as

required by the Alabama Medical Liability Act (AMLA), Ala. Code § 6-5-480 et

seq., and § 6-5-540 et seq., and (2) the defendants were deliberately indifferent to

                                           2
Cassady’s serious medical needs, in violation of the Eighth and Fourteenth

Amendments and, thus, are answerable in damages under 42 U.S.C. § 1983. By

the time the district court granted the summary judgment now before us for

review, the defendants had been reduced to Naphcare, three physicians, the

Director of Nursing, Nichols, a registered nurse practitioner, and a licensed

practical nurse.

      The district court granted these defendants summary judgment in a

comprehensive 91-page Memorandum of Opinion and final judgment issued on

May 5, 2006. The court rejected appellant’s AMLA claim on two grounds. First,

appellant’s experts were not “similarly situated” to the two physicians who were

most involved in Cassady’s care and allegedly breached their AMLA duties, the

Director of Nursing, Nichols, and the licensed practical nurse. Second, appellant

failed to establish that the defendants’ alleged negligence “probably” caused

Cassady’s death. The court rejected appellant’s constitutional claim under § 1983

on the ground that appellant failed to establish the components of an Eighth

Amendment deliberate indifference claim against any of these defendants; that is,

that the defendant was aware of Cassady’s serious medical needs and yet was

deliberately indifferent to such needs.

      Appellant’s notice of appeal challenges the court’s May 5, 2006 order (with

                                          3
the exception of the grant of summary judgment to one of the physicians) in its

entirety. Appellant’s brief on appeal, however, only addresses the judgment

granted to Nichols, the Director of Nursing.1 We have carefully examined the

district court’s reasons for granting Nichols summary judgment and find no error.

       AFFIRMED.




       1
          We therefore consider abandoned appellant’s appeal as to the other defendants named
in the notice of appeal.

                                              4